Citation Nr: 1526032	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-27 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to September 29, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to May 11, 2006, and to a disability rating in excess of 70 percent thereafter. 

3. Entitlement to an effective date prior to May 9, 2010, for the grant of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

4. Entitlement to an effective date prior to May 9, 2010, for the grant of entitlement to dependents' educational assistance (DEA) benefits.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional evidence that are pertinent to the Veteran's PTSD.  They were accompanied by a waiver of initial RO consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The April 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective September 29, 2005.  The August 2010 rating decision denied a TDIU.  In a March 2012 decision, the Board found that the Veteran had timely appealed the April 2010 and August 2010 rating decisions and remanded the issues of entitlement to an increased rating for PTSD and to a TDIU for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  A September 2012 Decision Review Officer decision increased the Veteran's initial disability rating for PTSD to 50 percent, effective September 29, 2005, and granted a TDIU and DEA benefits, effective May 9, 2010.  An SOC was also issued in September 2012 and the Veteran perfected his appeal of these issues to the Board by way of an October 2012 VA Form 9.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the September 2012 grant of a TDIU does not encompass the entire appeal period for the Veteran's increased rating claim.  However, as will be discussed below, a TDIU claim was not raised as part of the Veteran's claim for an increased rating for PTSD in this case.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's timely challenge to the effective date for the grant of a TDIU will be addressed in the Remand portion of this decision.  

The issues of entitlement to an effective date prior to May 9, 2010, for the grant of a TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The earliest date of a claim of entitlement to service connection for PTSD is September 29, 2005.  

2. Prior to May 11, 2006, the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  

3. Beginning May 11, 2006, the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to September 29, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.156(b), 3.157, 3.400 (2014).

2. Beginning May 11, 2006, the criteria for a 70 percent disability rating for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).

3. For the entire appeal period, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating or effective date appeal.   

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his PTSD claim in May 2006 and July 2010.  They are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II.  Earlier Effective Date Claim

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In order for the Veteran to be entitled to an effective date earlier than September 29, 2005, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for PTSD prior to that date.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Lalonde, 12 Vet. App. at 382. 

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2014).

There is no provision in the law for awarding an earlier effective date based on any assertion that an acquired disorder existed from the time of his military service.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In his April 2011 and October 2013 NODs, the Veteran stated that he filed a claim for service connection for PTSD prior to September 29, 2005.  In this case, there are no RO rating decisions regarding PTSD prior to the April 2010 rating decision on appeal.  With the exception of his initial claim for service connection for PTSD, which was filed on September 29, 2005, the claims folder contains no other communication from the Veteran, his former representatives, or his attorney, indicating an intent to seek, or belief in entitlement to, service connection for PTSD from the time of discharge from service until September 29, 2005.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  Although the evidence shows that the Veteran was treated for PTSD prior to that time, medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit.  See Brannon, 12 Vet. App. 32.

The record shows that the Veteran was hospitalized for PTSD at a VA facility prior to September 29, 2005.  These records do not constitute an informal claim under 38 C.F.R. § 3.157 because compensation had not been granted for PTSD nor denied as not being of a compensable degree.  38 C.F.R. § 3.157(b) (2014).

The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c) (West 2014).  The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  As there is no legal basis for assignment of an earlier effective date than September 29, 2005, the Board finds that an earlier effective date for the grant of service connection for PTSD is not warranted.  

III. Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD is currently assigned an initial 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Id.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2014).    

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.   

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 20 at worst, to 70 at best.  

Under the DSM-IV, GAF scores ranging from 11 and 20 are assigned when there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or there is gross impairment in communication (e.g., largely incoherent or mute).  

GAF scores ranging from 21 and 30 are assigned when behavior is considerably influenced by delusions of hallucinations or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or there is an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Period Prior to May 11, 2006

The RO received the Veteran's claim for service connection for PTSD on September 29, 2005. From that time to May 11, 2006, the record showed that the Veteran's PTSD was more closely described by the 50 percent criteria and no higher.  A VA treatment record from December 2005 shows that the Veteran described his mood as neutral to "a little happy."  He had more optimistic thinking.  He slept well with his CPAP machine.  His energy level was normal.  He had not displayed assaultive behavior.  He no longer had nightmares.  His memory and concentration were normal.  He remained isolative.  He had crying spells but they were noted to be "reduced, situational, occasional."  He did not have suicidal ideation but had "occasional" homicidal ideation towards the person who assaulted him in the military, with a plan but no intent to carry it out.  He was suspicious of others and felt like he was a victim of discrimination.  He was diagnosed with PTSD that was "chronic, mild to moderate, improved."  His GAF score was 60, indicating moderate symptoms.  

The Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  However, his PTSD was described as mild to moderate and some improvement in symptoms was noted.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Therefore a disability rating in excess of 50 percent prior to May 11, 2006 is not warranted.  

Period Beginning May 11, 2006

On May 11, 2006, the Veteran underwent a VA examination.  It was noted that he had separated from his third wife, but had a close relationship with their teenage daughter.  He described himself as a loner who did not trust people.  He liked to spend time with his daughter and read.  The examiner noted that the Veteran had an episode of violence and assaultiveness approximately 4 years prior when he attacked a man who inappropriately touched his daughter.  He was socially isolated and had "difficulty" maintaining steady employment.  

Upon examination, he was clean and appropriately dressed.  He spoke at length without being asked many questions.  He lost his train of thought and repeated himself at times.  His affect constricted, dysphoric, and tearful throughout the examination.  His mood was anxious and depressed.  His ability to pay attention was intact.  The examiner noted that the Veteran had paranoid ideation.  For example, he felt that he had been discriminated against in many situations.  He did not experience delusions or hallucinations.  His insight and judgment were intact.  He had sleep impairment and nightmares.  He engaged in inappropriate behavior at work, such as having a short fuse and being "explosive."  He was better able to control his temper with his current mental health treatment.  He had panic attacks but their duration was not specified.  He "...indicated that they are well-controlled with medication."  He did not have suicidal or homicidal ideation.  His impulse control was described as "fair," but with some episodes of violence.  His recent memory was described as "mildly" impaired but otherwise normal.  He had no difficulty performing his activities of daily living (ADLs).  It was noted that his usual occupation was physical therapy assistant.  He stated that he had a hard time maintaining employment because of his temper.  He also described inappropriate behavior and poor social interaction.  The examiner assigned a GAF score of 50.  

The examiner found that the Veteran's PTSD did not cause total occupational or social impairment.  However, the examiner described a disability picture that is more appropriately described as producing occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The examiner concluded that the Veteran's PTSD caused impairment in the areas of judgment, such as losing his temper easily; thinking, such as difficulty concentrating and paranoid ideation; family, such as being divorced twice and separated from his third wife; work, such as having problems getting along with people and engaging in appropriate behavior; and mood, such as feeling frequently depressed and anxious.  As a result, the examination report shows that the criteria for a 70 percent rating are approximated.  A 70 percent rating, but no higher, is granted effective May 11, 2006.  38 C.F.R. § 4.7 (2014).  

The Board finds that the May 11, 2006 VA examination does not show that the Veteran's PTSD symptoms are more closely described by total occupational and social impairment.  None of the symptoms noted at his examination rendered him incapable of conducting his ADLs at any time.  Although he displayed inappropriate behavior, it was not noted to be frequent and was not described a producing total impairment.  The Veteran lost his train of thought and rambled, but this impairment in thought processes and communication was not severe enough to produce total impairment.  Further, he described a close relationship to his daughter, indicating that he was not totally socially impaired.  He also reported being employed, although with difficulty, indicating that he was not totally occupationally employed.  He was noted to have significant irritability, a temper, and some paranoid ideation.  However, these symptoms did not rise to the level of frequency or severity needed to produce total occupational or social impairment.  The symptoms described at his May 11, 2006 VA examination do not more closely approximate the types of symptoms contemplated by a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 114.  

Following May 11, 2006, the Veteran underwent VA treatment for his PTSD.  In July 2006, his GAF score was 70, indicating mild symptoms.  His PTSD was described as "chronic, mild, improved."  In November 2006, he was anxious and suspected that people were reading his medical records.  He was tense and his insight was described as "marginal/fair" and his judgment was fair.  His GAF score was 55, indicating moderate symptoms.  

In January 2007, a VA psychiatrist stated that the Veteran was unable to serve on jury duty because his PTSD symptoms would prevent him from performing satisfactorily.  Further, the stress of jury duty would possibly impact his recovery.  

In March 2007, the Veteran reported that he talked to himself sometimes.  He felt self-conscious and that he was a victim of discrimination.  He described his mood as neutral while taking medication.  He thought about his stressor less and had crying spells only when discussing his trauma.  He had not had panic attacks "lately" and did not have recent episodes of verbally or physically acting out.  He denied suicidal or homicidal ideation but wished to "beat up" two people, one of whom is his attacker.  He distrusted people and did not like crowds.  He stated that he enjoyed reading and did not have flashbacks.  His GAF score was 60, indicating moderate symptoms.  

In April 2007, his mood was dysthymic and his affect was congruent.  His thoughts, memory, insight, and judgement were all normal.  His GAF score was 55, indicating moderate symptoms.  

In June 2008, he reported that he had a verbal confrontation at work and was fired.  He noted an increase in depression.  His concentration and memory were normal.  His GAF score was 60, indicating moderate symptoms.  

In February 2009, the Veteran reported that he got in an argument at work.  He reported feelings of anger and intolerance.  He argued frequently with his wife.  He denied violence but stated that he yelled.  He felt less depressed but remained anhedonic.  He had memory lapses but his health care provider stated that they "appear[ed] trivial."  He did not have panic attacks.  He stated that he had one near-attempt at suicide, he purchased a rope but then aborted his plan.  He had intrusive thoughts and feelings of shame.  His GAF score was 50, indicating serious symptoms.  

The Board finds that the VA treatment records from the May 2006 VA examination through February 2009 do not support a 100 percent evaluation because they do not show that his symptoms were productive of total occupational and social impairment.  For example, his irritability, aggressiveness, and depression were not of the frequency, severity, or duration to impact his ability to perform independently.  He remained able to communicate normally and his insight and judgment deficiencies did not produce total impairment.  The Veteran reported suicidal ideation without intent or plan, with the exception of when he purchased a rope but then did not escalate his plan.  The Board finds that although frequent, his passive suicidal ideation is not of the duration or frequency to produce total occupational and social impairment.  

In March 2009, the Veteran had inpatient treatment at a VA facility for an exacerbation of symptoms.  It was noted that he had a history of "parasuicidal behavior" in the past.  He had anxiety, irritability, and "aggressive behavior."  He denied suicidal ideation and stated that sometimes he wanted to harm his former supervisor but "...knows that he will not do it."  He reported having altercations in the past.  He had poor impulse control and was not calm at the examination; he was angry and agitated.  His memory and concentration were normal.  His GAF score was 30, indicating that his behavior was considerably influenced by delusions of hallucinations; or, serious impairment in communication or judgment; or, an inability to function in almost all areas.  

Three days later, he was sad and angry at his former supervisor.  During the interview, he made intermittent eye contact and had mild psychomotor agitation.  He felt irritable.  His thoughts were coherent but not relevant "most of the time," and circumstantial.  He had grandiose delusions but no suicidal or homicidal ideation.  He did not have audio or visual hallucinations.  His memory and concentration were normal.  His insight and judgment were poor.  He had a "very fragile" mental status.  His GAF score was 20, indicating some danger of hurting himself or others; or, occasionally failing to maintain minimal personal hygiene; or, gross impairment in communication.  

Three days later, the Veteran's condition had been stabilized and he was discharged from the hospital.  His mood "much better" and his affect was "improved."  He felt calm.  He had no suicidal or homicidal ideation or hallucinations.  His memory was normal.  His judgment was fair, but his insight was "poor."  His GAF score was 60, indicating moderate symptoms.  

The Veteran's March 2009 hospitalization for approximately one week clearly shows an exacerbation of symptoms.  His GAF scores of 30 and 20 show a significant increase in their severity and could be more closely described by the 100 percent criteria.  However, this was a single instance during the entire appeal period, showing that exacerbations such as this are not frequent.  Additionally, this episode lasted for approximately one week, indicating a relatively short duration.  The Board finds that the March 2009 exacerbation of symptoms  was not of the frequency or duration needed to meet the 100 percent criteria, which require total occupational and social impairment.  

In December 2009, the Veteran stated that he was doing poorly.  He was angry.  He had passive suicidal ideation with no intent or plan.  He denied homicidal ideation but stated that he had "murderous rage" toward his wife and previous therapists, without intent or plan.  He did not have thought disorders.  His GAF score was 50, indicating serious symptoms.  

In March 2010, he reported feeling quick to anger and having problems interacting with people.  He felt like people wanted to "push his buttons."  He felt threatened.  Upon examination, his hygiene and grooming were normal.  His speech was normal.  His mood was dysphoric and his affect was constricted.  He had not had panic attacks for several months.  His thoughts were normal and he did not have suicidal or homicidal ideation.  His memory was normal and his insight and judgment were intact.  His sleep was "good" and his nightmares were "rare."  His GAF score was 50.  

In September 2010, the SSA found him to be not disabled due to his psychiatric disorder.  The SSA noted that the Veteran was able to "...communicate, act in [his] own interest, adjust to ordinary emotional stress, get along with others and do [his] usual daily activities without assistance."  Although SSA records are not binding on VA, the SSA evidence provides probative evidence against a grant of an 100 percent evaluation because it shows that the Veteran is not totally occupationally or socially impaired.  

Following his March 2009 hospitalization, the Veteran's symptoms improved.  The Board finds that his symptoms following his March 2009 hospitalization were not productive of total occupational and social impairment.  For example, his anger, irritability, and rage were not of the frequency, severity, or duration to impact his ability to perform his ADLs.  Although he was extremely angry, he did not act on such anger.  His suicidal ideation was passive without intent or plan, rendering it not severe enough to produce total occupational and social impairment.   He remained able to communicate normally.  His GAF scores were 50, indicating serious symptoms.  However, the GAF scores do not represent symptoms that are totally occupationally or socially impairing.  The medical records following the May 2006 VA examination do not more closely approximate the types of symptoms contemplated by a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 114.  

The Veteran has advanced lay evidence in support of his claim.  In his April 2011 NOD, he stated that he had been married and divorced three times and that his GAF score was 45 at his July 2010 VA examination.  In his October 2012 VA Form 9, he stated that he had been divorced three times and that he was frequently involved in interpersonal conflicts.  His GAF scores ranged from 45 to 60, which he believed warranted a 70 percent rating.  In October 2013, he summarized the findings of the May 2006 examiner and other VA records which showed low energy, crying, "murderous rage" (as discussed above,) and GAF scores of 50.  The Board finds that the lay evidence supports a 70 percent rating, which the Board has granted beginning on May 11, 2006.  However, it does not show that his symptoms are of the frequency, severity, or duration needed to be more closely described by the 100 percent criteria, which require total occupational and social impairment.  

In conclusion, reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate an 100 percent rating.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  Aside from the 70 percent rating being granted effective May 11, 2006, the Veteran's symptoms from PTSD have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not further stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list.  See 38 C.F.R. § 4.130 (2014); see also Mauerhan, 16 Vet. App. 436.  The Board has determined whether the symptoms associated with his PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  See Vazquez-Claudio, 713 F. 3d at 118).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

A total disability rating based on individual unemployability (TDIU) is not raised because although the Veteran has contended that he was unemployable prior to the effective date of his award of a TDIU, and the evidence does not show that he was unemployed for more than short periods of time prior to May 9, 2010.  Further, in his VA Form 21-8940, the Veteran stated that he last worked on May 8, 2010.  Therefore, a TDIU claim was not raised by the record as part of his claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

An effective date earlier than September 29, 2005, for the grant of service connection for PTSD is denied.  

A 70 percent disability rating for PTSD is granted, effective May 11, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD is denied.  


REMAND

The Veteran submitted a timely October 2013 NOD with the September 2012 rating decision that granted a TDIU and DEA benefits effective May 9, 2010 which challenged the effective date of the awards.  However, the RO has yet to promulgate an SOC on these issues.  These claims must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to earlier effective dates for the grants of a TDIU and DEA benefits.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


